Name: Commission Regulation (EEC) No 1998/80 of 28 July 1980 determining to what extent applications for import licences lodged during the month of July 1980 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/22 Official Journal of the European Communities 29. 7. 80 COMMISSION REGULATION (EEC) No 1998/80 of 28 July 1980 determining to what extent applications (or import licences lodged during the month of July 1980 for high-quality fresh, chilled or frozen beef and veal can be accepted Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Commitee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 1623/80 (2) fixed the quantity of high-quality fresh , chilled or frozen beef and veal that can be imported under special conditions in the third quarter of 1980 ; Whereas the applications lodged in July 1980 are for a total quantity smaller than that available ; whereas all the applications can therefore be accepted ; HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences for the third quarter of 1980 in respect of high-quality fresh , chilled or frozen beef and veal shall be accepted in full . Article 2 This Regulation shall enter into force on 29 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1980 . For the Commission Finn GUNDELACH Vice-President (&lt;) OJ No L 336, 29 . 12. 1979, p . 5 . h OJ No L 162, 27 . 6 . 1980, p . 30 .